Order and judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: The order and judgment must be modified to the extent of giving defendant, Peter M. Zonnevylle, a *933credit in the amount of $15,951.96, to be applied against the amount that he owes plaintiff. Plaintiff agreed, by the terms of the parties’ contract, to hold Zonnevylle harmless from valid liens upon the work described in the contract and several subcontractors filed mechanic’s liens in the total amount of $15,951.96. (Appeals from order and judgment of Supreme Court, Monroe County, Erwin, J.H.O. — mechanic’s lien.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.